Exhibit 10.5

 



VIASPACE GREEN ENERGY INC.

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of the
date indicated below (the “Effective Date”) by and between VIASPACE Green Energy
Inc., a British Virgin Islands company (the “Company”), and Stephen Muzi, an
individual resident of the State of California (the “Consultant”). Company and
Consultant are sometimes singularly referred to in this Agreement as “Party” and
collectively referred to as the “Parties.”

 



VIASPACE               VIASPACE Green Energy Inc.   Address:                    
      By: ______________________   131 Bells Ferry Lane   Printed Name:  
Marietta, GA  30066   Position:                                                
      CONSULTANT           Address:                           
___________________   237 Eagle Nest Drive   Stephen Muzi, CPA   Diamond Bar, CA
91765  



 

 

EFFECTIVE DATE:                                         

 

ADDITIONAL TERMS AND CONDITIONS OF THIS AGREEMENT BEGIN ON THE FOLLOWING PAGE.

 

 



1

 

 

TERMS AND CONDITIONS

 

Company wishes to engage Consultant on a non-exclusive basis to provide the
Services (as defined below) to Company and Consultant wishes to provide the
Services to Company, all pursuant to the terms and conditions set forth in this
Agreement. In consideration of the benefits they will each receive as a result
of the relationship created by this Agreement and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound by this Agreement, hereto hereby agree as
follows:

 

1.      Services. Consultant hereby agrees during the “Term” (as defined in
Section 3) to perform the “Services” set forth in Schedule A to this Agreement.
Consultant shall, during the Term, diligently promote the interests of Company
and perform the Services, to the best of its ability, timely, faithfully,
honestly, diligently, efficiently and professionally. Consultant agrees to
provide Company with periodic information regarding the status of and progress
with respect to the Services and as and to the extent reasonably requested by
Company or as otherwise described on Schedule A.

 

2.      Payment for Services. The compensation to be paid by Company to
Consultant is set forth on Schedule B to this Agreement (the “Compensation”).
The Compensation shall constitute Consultant's sole compensation for performing
the Services for Company.

 

3.      Expenses Incurred. All costs and expenses incurred by Consultant in
connection with Consultant's performance of the Services shall be borne solely
and exclusively by Consultant, except as and to the extent otherwise agreed by
the Parties as set forth on Schedule C.

 

4.      Term. The Term of this Agreement shall begin on the Effective Date and
shall end upon the earlier of:

 

(a)              Expiration Date. That date which coincides with the last day of
the later of the Initial Term (as defined below) or the Renewal Term (as defined
below), as the case may be (such date shall be referred to as the “Expiration
Date”)(For purposes of this Agreement, the phrase “Initial Term” shall mean that
period from the Effective Date through and including the thirty-first) day of
March 2013 (the “Initial Term Expiration Date”); and the phrase “Renewal Term”
shall mean each consecutive monthly period immediately following the Initial
Term, during which period this Agreement shall automatically renew on the same
terms and conditions hereof and without any further act on the part of either
party); provided, however, that in no event shall the term of this Agreement be
renewed hereunder if and to the extent either party delivers to the other
written notice of his or its intent to not renew this Agreement for such monthly
period at least five (5) days prior to the end of the Initial Term or any
succeeding Renewal Term (as the case may be)(a “Notice of Nonrenewal”); or

 

(b)             Termination Date. The date on which this Agreement is otherwise
terminated in accordance with Section 5 below (the “Termination Date”).

 

5.      Termination.

 

(a)              With or Without Cause. Notwithstanding any provision of this
Agreement to the contrary, either Party shall have the unilateral right,
exercisable in its sole and absolute discretion, to terminate this Agreement (i)
after the Expiration Date, without cause upon its delivery of five (5) days
prior written notice (provided, however, that during any such notice period,
Company may suspend any and all rights or obligations on the part of Consultant
to perform the Services for or on behalf of Company under this Agreement), or
(ii) for or on account of a material breach by the other party of any of such
Party’s duties or obligations under this Agreement, which termination may be
effective immediately upon written notice thereof.

 



2

 

 

(b)             Mutual Agreement. In addition to the foregoing, this Agreement
may be terminated by mutual written agreement between the Parties.

 

(c)              Accrued Rights. Expiration or termination of this Agreement
shall not affect the right or obligation of either Party that has accrued prior
to the first to occur of the Expiration or Termination Date or otherwise made to
survive in accordance with Section 16 of this Agreement. Except as otherwise
expressly provided in this Agreement, in no event shall Company have any further
obligation to pay Consultant any further Compensation whatsoever under this
Agreement for the Services following the first to occur of the Termination or
Expiration Date.

 

6.      No Conflicting Obligation. Consultant represents that its performance of
all the terms of this Agreement and as a consultant of Company does not and will
not breach any agreement between it and any other Person. Consultant has not
entered into, and it agrees it will not enter into, any agreement either written
or oral in conflict herewith.

 

7.      Compliance with Laws. Notwithstanding any unanticipated effect of any
provision of this Agreement, Consultant shall and shall cause each of its
employees, representatives, independent contractors and agents to at all times
comply with any and all applicable state, local and federal laws and the rules
and regulations promulgated thereunder and that certain agreement entitled
“Business Protection Agreement,” which is entered into by and between the
parties of even date herewith.

 

8.      Indemnification.

 

(a)              By Consultant. Consultant agrees to indemnify, defend and hold
harmless Company, its officers, directors, employees, agents, and
representatives from and against any and all claims, liabilities or demands
(including the costs, expenses and reasonable attorneys' fees on account
thereof) that may be made by third parties against any such indemnities that
arise out of, or are related to, (a) any act or omission on the part of
Consultant or any Person for which Consultant is legally responsible that
constitutes negligence or other wrongful act in breach of or that otherwise
constitutes a breach of this Agreement or the Business Protection Agreement by
Consultant or such Person; or (b) any allegations that a Person engaged by
Consultant, whether as an employee or otherwise, might bring against Company
related to such Person’s relationship with Consultant.

 

(b)             By Company. Company agrees to indemnify, defend and hold
harmless Consultant, its officers, directors, employees, agents, and
representatives from and against any and all claims, liabilities or demands
(including the costs, expenses and reasonable attorneys' fees on account
thereof) that may be made by third parties against any such indemnities that
arise out of, or result from any act or omission that constitutes negligence or
other wrongful act in breach of or that otherwise constitutes a breach of this
Agreement by Company; provided, however, that in no event shall Company have any
obligation under this Section for any act or omission for which Consultant is
responsible under Section 8(a) above. Company shall include Consultant as an
insured person in its directors and officers insurance policy to the same extent
as its other officers.

 



3

 

 

9.      Independent Contractor Relationship.

 

(a)              Representations and Warranties. Consultant represents and
warrants to Company that (a) this Agreement is valid and binding upon and
enforceable against him in accordance with its terms, (b) Consultant is not
bound by or subject to any contractual or other obligation that would be
violated by his execution or performance of this Agreement, including, but not
limited to, any non-competition agreement presently in effect, (c) Consultant is
not subject to any pending or, to Consultant's knowledge, threatened claim,
action, judgment, order, or investigation that could adversely affect his
ability to perform his obligations under this Agreement or the business
reputation of Company; (d) Consultant has not entered into, and agrees that he
will not enter into, any agreement either written or oral in conflict herewith;
and (d) Consultant is and shall remain throughout the term licensed as a
certified public accountant, in good standing under the rules and regulations
governing the practice of public accounting within the State of California and
remained insured under a policy of professional liability insurance covering
Consultant’s Services as a certified public accountant for and on behalf of
Company in such limits and with such terms as shall be reasonably acceptable to
Company. Company represents and warrants to Consultant that (a) this Agreement
is valid and binding upon and enforceable against it in accordance with its
terms and (b) Company is not bound by or subject to any contractual or other
obligation that would be violated by its execution or performance of this
Agreement.

 

(b)             In General. Neither Consultant nor any Person acting for or on
behalf of Consultant is or shall be an employee or agent of Company for any
purpose whatsoever, but is an independent contractor. Company is interested only
in the results obtained by Consultant, who or which shall be provided by the
Company sole control over the manner and means of performing under this
Agreement. Without prior approval from the President of Company, consultant does
not have, nor shall it hold itself out as having any right, power or authority
to create any contract or obligation, either express or implied on behalf of, in
the name of, or binding upon Company. Consultant shall have the right to appoint
and shall be solely responsible for its own salesmen, employees and agents, who
shall be at Consultant’s own risk, expense and supervision and shall not have
any claim against Company for compensation or reimbursement. Consultant agrees
to provide all equipment, tools and facilities necessary for its business.
Consultant shall perform the Services under the general direction of Company but
Consultant shall determine, in Consultant's sole discretion, the manner and
means by which the Services are accomplished. The Parties expressly agree that
Consultant's engagement shall be that of an independent contractor, and under no
circumstances shall Consultant, or any of Consultant's employees or agents, be
deemed an employee, partner, agent or joint venture of Company or any of its
Affiliates.

 

(c)              Taxes. Consultant hereby agrees to report any and all such
Compensation under this Agreement as taxable income paid to Consultant in its
capacity as an independent contractor and pay any and all taxes due and owing
thereon to the applicable taxing authorities. Consultant hereby agrees to fully
and timely pay all such taxes or withholdings due and payable for amounts paid
to it under this Agreement and by it to its employees and other workers.

 

(d)             Code Section 409A. Notwithstanding anything to the contrary
contained herein, this Agreement is intended to, but no assurance or covenant is
made by Company that the provisions hereof satisfy the requirements of Internal
Revenue Code Section 409A.

 

10.   Binding Effect and Assignability. This Agreement and shall be assignable
by Company and inure to the benefit of and shall be binding upon any successor
or assignee thereof. Neither this Agreement nor any rights or obligations of
Consultant shall be transferable or assignable by Consultant without Company's
prior written consent, and any attempted transfer or assignment hereof by
Consultant not in accordance herewith shall be null and void.

 



4

 

 

11.   Severability. All Sections, sub-Sections, paragraphs, terms and provisions
of this Agreement are severable, and the unenforceability or invalidity of any
of the terms, provisions, Sections, sub-Sections or paragraphs of this Agreement
shall not affect the validity or enforceability of the remaining terms,
provisions, Sections, sub-Sections or paragraphs of this Agreement, but such
remaining terms, provisions, Sections, sub-Sections or paragraphs shall be
interpreted and construed in such a manner as to carry out fully the intention
of the Parties.

 

12.   Captions and Counterparts. The Section headings in this Agreement are for
convenience of reference only and shall not affect the meaning or interpretation
hereof. This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but all of which shall together
constitute one and the same instrument.

 

13.   Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
service if personally served or if telecopied (if telecopied on a business day
and during business hours at the place of receipt and if receipt is confirmed)
three (3) days after mailed if mailed by reputable international overnight
delivery service, postage prepaid and in any event addressed to the address set
forth in the signature clause to this Agreement or to such other address as
shall be designated by written notice issued pursuant hereto.

 

14.   Recovery of Attorney's Fees. In the event of any litigation arising from
or relating to this Agreement, the prevailing party in such litigation
proceedings shall be entitled to recover, from the non-prevailing party, the
prevailing party's reasonable costs and attorney's fees, in addition to all
other legal or equitable remedies to which it may otherwise be entitled.

 

15.   Waiver. The waiver by any party to this Agreement of a default or breach
of any Section, sub-Section or provision of this Agreement shall not operate or
be construed as a waiver of any prior or subsequent default or breach of the
same or of a different Section, sub-Section or provision by any party hereto.

 

16.   Survival. Sections 8 through and including 19 of this Agreement shall
survive the termination or expiration of this Agreement, along with the
definitions of any terms and phrases referenced therein.

 

17.   Governing Law and Jurisdiction. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF GEORGIA APPLICABLE TO
CONTRACTS EXECUTED AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO
CONFLICTS OF LAWS PRINCIPLES.

 

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMMERCIAL MATTERS, INCLUDING UNDER
THIS AGREEMENT, ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND
EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY
(RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES (IF ANY)
BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE
BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE
PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN THE PARTIES ARISING OUT OF, CONNECTED WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT OR MATTERS RELATED HERETO.

 



5

 

 

THE PARTIES HEREBY AGREE TO SUBMIT TO THE VENUE AND JURISDICTION OF THE SUPERIOR
COURTS IN AND FOR THE COUNTY OF COBB, STATE OF GEORGIA, USA, OR THE FEDERAL
DISTRICT COURT IN AND FOR THE NORTHERN DISTRICT OF GEORIGA, USA, IN WHICH ANY
LEGAL ACTION BY EITHER PARTY TO ENFORE OR DEFEND RIGHTS UNDER THIS AGREEMENT
SHALL BE BROUGHT AND WHICH SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OVER ANY
SUCH LEGAL ACTION.

 

18.   Entire Agreement. This Agreement, including the Schedules attached hereto,
contains the complete agreement concerning the arrangement between Company and
Consultant as of the date hereof.

 

19.   Schedules. Attached to this Agreement and incorporated herein by reference
are three schedules, A (Services), B (Compensation) and C (Expenses).

 

[SCHEDULES CONTINUED ON NEXT PAGE]

 

 



6

 

 

SCHEDULE A

SERVICES

 

Consultant is to provide the following services and such other services relating
thereto as may be requested by Company from time to time during the Term of this
Agreement (the “Services”):

 

Consultant will serve as Company's Chief Financial Officer, Treasurer and
Secretary and report directly to the President. In such capacity, Consultant
will be involved in strategy planning, evaluation, and analyzing business
ventures. Consultant shall perform the duties and responsibilities customarily
performed by an individual with such titles and as may otherwise be reasonably
assigned to him from time to time by the Directors and President of the Company,
include, without limitation, the preparation and filing of SEC documents.

 

Insomuch as Consultant is not an employee of Company, Company will not withhold,
make or otherwise retain any withholdings or other employee taxes or provide any
employee benefits, including, but not limited to, medical or dental insurance,
vacation pay or sick pay.

 

SCHEDULE B

COMPENSATION

 

As compensation for the Services rendered by Consultant under this Agreement,
Company shall pay Consultant as follows (collectively, the “Compensation”):

 

For the Term, a flat fee of Five Thousand Dollars ($5,000) per calendar month
payable, commencing with the Effective Date.

Compensation due and payable under this Agreement shall be paid monthly in
arrears in U.S. funds on or before the last day of each month.

 

SCHEDULE C

REIMBURSEMENT OF EXPENSES

 

Company will reimburse Consultant for direct expenses incurred for Company that
Consultant pays directly. These expenses will be pre-approved by the Company.

 

 



7

 

